Visiting the Court  |  
        Touring the Building  |  
        Exhibitions
					    





Search:  
                                            All Documents
Docket




Enter Search Text: 
                                             
                                              
                                            

                                                 
                              

                                             
                                        






















            Opinions
                
Latest Slip Opinions
Opinions Relating to Orders
In-Chambers Opinions
Slip opinions - Earlier Terms
Counsel Listings
Bound Volumes
Media Files Related to Opinions
 


Oral Arguments
                
Supreme Court Calendar (PDF) (October Term 2015)
Supreme Court Calendar (PDF) (October Term 2014)
Supreme Court Calendar (PDF) (October Term 2013)
Argument Calendars
Hearing Lists
Visitor's Guide to Oral Argument
Argument Transcripts
Argument Audio
 



            Case Documents
                
Docket Search
On-Line MERITS BRIEFS
Where to Find Briefs
Orders of the Court - 2014 Term
Orders - Earlier Term
Orders by Circuit
Granted/Noted Cases List
Journal
Special Master Reports
 



            Rules & Guidance
            
Court Rules
Guides for Counsel
                    
Guide to Filing Paid Cases (PDF)
Paid Cases Brief Chart
Guide to Filing In Forma Pauperis Cases (PDF) 
Guide for Counsel in Cases to be Argued (PDF)
Electronic Merits Briefs Submission Guidelines (PDF)
Delivery of Documents to the Clerk's Office


Supreme Court Bar
                    
Bar Admissions Instructions (PDF)
Bar Admissions Forms (PDF)
Small Group Admissions - Argument Days (PDF)
Large Group Admissions - Nonargument Days (PDF)


Case Distribution Schedule
Waiver Form (PDF)
Circuit Assignments of Justices
     - Circuit Map
 



            News Media
            
Press Releases
Media Advisories
Press Credentials
A Reporter's Guide to Applications (PDF)
Speeches
Chief Justice's Year-End Reports on the Federal Judiciary
 



            About the Court
            
Brief Overview
Biographies of Current Justices
Justices 1789 to Present
The Supreme Court Building
Constitution
 









No page to display

Due to an error, page cannot be display your request.









February 21, 2015 
						    |  Version 2014.1

					       Home 
                            | 
					       Help 
						    | 
					       Site Map 
						    | 
					       Contact Us 
						    | 
					       About Us 
						    | 
					       FAQ 
						    | 
                           Jobs
                            | 
                           Links
                            |
                           Building Regulations
                        
					       Website Policies and Notices 
						    |
					       Privacy Policy 
                            | 
					       USA.GOV
Supreme Court of the United States